DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 37-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s independent claim 37 is deemed to be indefinite in regards to the metes and bounds of the “at least one reducing sugar” component especially in light of dependent claim 54 wherein the Markush group of “reducing sugars” is full of components that are not in fact themselves recognized in the art as reducing sugars. As way of illustration, applicant group includes sucrose and polysaccharides (e.g. starch). Applicant tries to include virtually all monosaccharides, disaccharides and polysaccharides as “reducing sugars” because they can somehow in situ be transformed in real/actual reducing sugars by some reaction/process (e.g. hydrolysis or depolymerization). Said attempt of applicant to redefine the well-known meaning of a reducing sugar is set forth in applicant’s specification On page 11, lines 10-30.
Preferably, the carbohydrate component is or comprises a reducing sugar and/or a component which yields a reducing sugar in situ. As used herein, the term "reducing sugar" indicates one or more sugars that contain aldehyde or keto- groups, or that can isomerize, i.e., tautomerize, to contain aldehyde or keto- groups, which groups may be oxidized with, for example, Cu-ions to afford carboxylic acids. According to the present invention, any such carbohydrate component may be optionally substituted, such as with hydroxy, halo, alkyl, alkoxy, and the like. In any such carbohydrate component, one or more chiral centers may be present, and both possible optical isomers at each chiral center are included in the invention described herein. Further, it is also to be understood that various mixtures, including racemic mixtures, or other diastereomeric mixtures of the various optical isomers of any such carbohydrate component, as well as various geometric isomers thereof, may be used in one or more embodiments described herein.  Non-reducing sugars, for instance sucrose, may be used as the or part of the carbohydrate component, especially when capable and/or subjected to in-situ conversion to a reducing sugar. Further, it is also understood that a monosaccharide, a disaccharide, or a polysaccharide may be partially reacted with a precursor to form a carbohydrate reaction product. To the extent that the carbohydrate reaction product is derived from a monosaccharide, a disaccharide, or a polysaccharide, and maintains similar reactivity with the nitrogen-containing component to form reaction products similar to those of a monosaccharide, a disaccharide, or a polysaccharide with a nitrogen-containing component, the carbohydrate reaction product is within the scope of term carbohydrate component.”[Emphasis added].

Applicant’s dependent claim 55 is also deemed to be indefinite because many of the listed species of collection of matter, such as coal, sand woven material etc. fall directly outside the limitation of independent claim 37 wherein the collection of matter is “mineral wool insulation, non-woven fiver material and wood board”.
All other claims are rejected here because they are either directly or indirectgly dependent on a rejected base claim.

Claims Free of Prior-Art Rejections
Claims 37-56 are presently free of any prior-art rejections. 
The closest prior-art reference is deemed to be Appley et al. (WO 2011/138458). Appley et al. teaches a process for preparing a collection of matter bound by a polymeric binder (Abstract) comprising providing a collection of matter (paragraph 11), providing a binder composition comprising an aqueous solution of dextrose (a reducing sugar) and hexamethylenediamine (paragraphs (076-79); applying the binder to a fiber mat/collection of matter, and heating the fiber mat/applying energy to cure the binder composition ((paragraphs 081-84). Appley et al. teaches that absent an inhibitor, the binder composition begins to react at ambient conditions (paragraph (037). The instant claims does not recite a degree of reaction or the amount of polymeric material formed in the pre-reaction step. Thus any reaction, even the small amount at ambient conditions when mixing dextrose and hexamethylenediamine would read on the instant binder.
Considering Applicant’s independent Claim 37: The prior art of record does not teach or suggest the claimed process for manufacturing a collection of matter bound by a polymeric binder. The closest prior art is Appley et al., discussed above. Appley et al. teaches the presence of less than 5% by weight of polymeric materials in the binder solution (paragraph 035), and teaches methods of mitigating any incidental as being undesirable. As such, it would not have been obvious to a person having ordinary skill in the art to have prepared a binder solution with the claimed amount of prepolymer material having the claimed molecular weight in the process of Appley et al.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117.  The examiner can normally be reached on M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1761